UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6652


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILBERT DECOSTA GREAVES,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:95-cr-00038-BR-1)


Submitted:   July 21, 2011                   Decided:    July 26, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilbert DeCosta Greaves, Appellant Pro Se.              Michael Gordon
James, OFFICE OF THE UNITED STATES ATTORNEY,            Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wilbert DeCosta Greaves appeals the district court’s

order    denying      Greaves’     motion     for     reconsideration        of     his

previously denied request for reduction of sentence pursuant to

18   U.S.C.    § 3582(c)(2)       (2006).      Because      the    district       court

lacked     the       authority    to    consider       Greaves’          motion     for

reconsideration, see United States v. Goodwyn, 596 F.3d 233,

235-36   (4th Cir.),      cert.    denied,    130     S.   Ct.    3530    (2010),    we

affirm   the     district    court’s    order       denying      the   motion.       We

dispense      with    oral   argument       because    the       facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        2